DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-9, 11-15 and 18-19 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Adams (US 2005/0037162).
Regarding claim 1, Adams discloses a barrier film (Abstract, laminate structure having improved resistance to the migration of essential oils, aromas and flavors and improved oxygen barrier characteristics for beverage packaging) comprising: a first layer comprising calcium carbonate (Fig. 4, Additional Layer with Filler 27; Para. (0017)), Representative of preferred fillers are calcium carbonate); and a second layer on the first layer, the second layer comprising an ethylene vinyl aIcohol copolymer (Fig. 4, functionaI Barrier 30 disposed on Tie Layer 28, Tie Layer 28 disposed on Additional Layer with Filler 27; Para. (0019), as functional barrier layer, there may be used polyamide, ethylene vinyl alcohol copolymers; see also applicant's specification Para. (0062)), It will be understood that when an element or layer is referred to as being "on," "connected to," or "coupled to" another element or layer, it can be directly on, connected to, or coupled to the other element or layer, or one or more intervening elements or layers may be present). 
Regarding claim 2, Adams discloses the barrier film of claim 1, further comprising a tie material (Fig. 4, Tie Layer 28). 
Regarding claim 3, Adams discloses the barrier film of claim 2, wherein the tie material comprises ethylene vinyl acetate (EVA), ethylene-methyl acrylate (EMA), ethylene-grafted-maleic anhydride (Pe-g-MAH), or combinations thereof (Para. [0024), Acceptable as adhesive tie layers are…ethylene vinyl acetate). 
Regarding claim 4, Adams discloses the barrier film of claim 2, wherein the tie material is included in at least one selected from the first layer and a tie layer between the first layer and the second layer (Fig. 4, Tie Layer 28 disposed between Additional Layer with Filler 27 and Functional Barrier 30). 
Regarding claim 5, Adams discloses the barrier film of claim 1, wherein the ethylene vinyl alcohol copolymer comprises ethylene in an amount in a range of 24 to 48 mol% and comprises vinyl alcohol in an amount in a range of 52 to 72 mol%, each based on the total number of moles of the ethylene vinyl alcohol copolymer (Para. (0021), Suitable EVOH materials can be, but are not limited to, ethylene vinyl alcohol copolymers containing 26-44 mole % ethylene (when the copolymer includes 26-44 mole % ethylene, the amount of vinyl alcohol will be 56-74 mole %)). 
Regarding claim 8, Adams discloses the barrier film of claim 1, further comprising a third layer on the second layer, wherein the third layer comprises calcium carbonate, and wherein the third layer has a composition that is the same as or different from the first layer (Fig. 4, Polyolefin for Contact Layer with Filler 29 disposed on Tie Layer with or without Filler 31, Layer 31 disposed on Functional Barrier layer 30; Para. (0017), Representative of preferred fillers are calcium carbonate; Para. (0023), Suitable polyolefins for use as sublayers include, but are not limited to, LOPE, HOPE, LLOPE, polypropylene, cyclic olefin copolymers (COC), and blends thereof; Claim 14, the additional layer being a member selected from the group consisting of LOPE, HOPE, LLOPE, polypropylene, cyclic olefin copolymer resins containing calcium carbonate;  see also Applicant's Specification Para. (0062), It will be understood that when an element or layer is referred to as being "on," "connected to," or "coupled to" another element or layer, it can be directly on, connected to, or coupled to the other element or layer, or one or more intervening elements or layers may be present). 
Regarding claim 9, Adams discloses the barrier film of claim 8, further comprising a first tie layer between the first layer and the second layer (Fig. 4, Tie Layer 28 disposed between Additional Layer with Filler 27 and Functional Barrier 30), and a second tie layer between the third layer and the second layer (Fig. 4, Tie Layer with or without Filler 31 disposed between Functional Barrier layer 30 and Polyolefin tor Contact Layer with Filler 29). 
Regarding claim 11, Adams discloses a container (Abstract, containers or cartons prepared from the laminate structures) comprising at least one side comprising a barrier film (Para [0044], containers and cartons for products such as juices, punches. milk and other beverages, which structures are made from a laminate having a paperboard substrate; Para. [0011), Such multilayer laminate structures comprise a paperboard substrate, one or more functional barrier layers; Fig. 4, assembly of layers having barrier properties disposed on Paperboard Substrate 23) comprising: a first layer comprising calcium carbonate (Fig. 4, Additional Layer with Filler 27; Para. (0017), Representative of preferred fillers are calcium carbonate); and a second layer on the first layer, the second layer comprising an ethylene vinyl alcohol copolymer (Fig. 4, Functional Barrier 30 disposed on Tie Layer 28, Tie Layer 28 disposed on Additional Layer with Filler 27; Para. (0019), As functional barrier layer, there may be used polyamide, ethylene vinyl alcohol copolymers; see also Applicant's Specification Para. (0062), It will be understood that when an element or layer is referred to as being "on," "connected to," or "coupled to" another element or layer, it can be directly on, connected to, or coupled to the other element or layer, or one or more intervening elements or layers may be present).
Regarding claim 12, Adams discloses the container of claim 11, wherein the barrier film further comprises a tie material (Fig. 4, Tie Layer 28). 
Regarding claim 13, Adams discloses the container of claim 12, wherein the tie material comprises ethylene vinyl acetate (EVA), ethylene-methyl acrylate (EMA), ethylene-grafted-maleic anhydride (Pe-g-MAH), or combinations thereof (Para. (0024), Acceptable as adhesive tie layers are ethylene vinyl acetate).
Regarding claim 14, Adams discloses the container of claim 12, wherein the tie material is included in at least one selected from the first layer and a tie layer between the first layer and the second layer (Fig. 4, Tie Layer 28 disposed between Additional Layer with Filler 27 and Functional Barrier 30). 
Regarding claim 15, Adams discloses the container of claim 11, wherein the ethylene vinyl alcohol copolymer comprises ethylene in an amount in a range of 24 to 48 mole % and comprises vinyl alcohol in an amount in a range of 52 to 72 mole %, each based on the total number of moles of the ethylene vinyl alcohol copolymers (Para. (0021), Suitable EVOH materials can be, but are not limited to ethylene vinyl alcohol copolymers containing 26-44 mole% ethylene (when the copolymer includes 26-44 mole% ethylene, the amount of vinyl alcohol will be 56-74 mole%)).
Regarding claim 18, Adams discloses the container of claim 11, further comprising a third layer on the second layer, wherein the third layer comprises calcium carbonate, and wherein the third layer has a composition that is the same as or different from the first layer (Fig. 4, Polyolefin tor Contact Layer with Filler 29 disposed on Tie Layer with or without Filler 31, Layer 31 disposed on Functional Barrier layer 30; Para. (0017), Representative of preferred fillers are calcium carbonate; Para. (0023), Suitable polyolefins for use as sublayers include, but are not limited to, LOPE, HOPE, LLOPE, polypropylene, cyclic olefin copolymers (CCC), and blends thereof; Claim 14, the additional layer being a member selected from the group consisting of LOPE, HOPE, LLOPE, polypropylene, cyclic olefin copolymer resins containing calcium carbonate, see also Applicant's Specification Para. (0062), It will be understood that when an element or layer is referred to as being "on," "connected to," or "coupled to" another element or layer, it can be directly on, connected to, or coupled to the other element or layer, or one or more intervening elements or layers may be present). 
Regarding claim 19, Adams discloses the container of claim 18, further comprising a first tie layer between the first layer and the second layer (Fig. 4, Tie Layer 28 disposed between Additional Layer with Filler 27 and Functional Barrier 30), and a second tie layer between the third layer and the second layer (Fig. 4, Tie Layer with or without Filler 31 disposed between Functional Barrier layer 30 and Polyolefin for Contact Layer with Filler 29).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 2005/0037162) in view of Lehrter et al. (US 2011/0076506).
Adams does not specifically disclose wherein the first layer comprises a micro-voided film comprising, by weight, i) from about 20% to about 60% of high density polyethylene having a molecular weight of at least about 500,000 and a melt index of less than 0.2 dg/min, and ii) from about 40% to about 80% of low aspect ratio filler having a mean particle size from about 1 to about 25 microns, wherein the weight ratio of the low aspect ratio filler to the polyethylene is at least about 0.7, said film having a having a thickness of from about 0.1 to about 20 mils and a void fraction of from 0.60 to about 0.75 and a density of from about 0.40 to about 0.70 g/cm®, wherein the voids are in the interior of the film.
Lehrter is in the field of films having barrier properties (Lehrter Para. (0020)) and teaches wherein the first layer comprises a microvoided film (Lehrter Para. (0011), paper-like film; Para. (0007), microvoided film); comprising, by weight, i) from about 20% to about 60% of high density polyethylene having a molecular weight of at least about 500,000 and a melt index of less than 0.2 dg/min (Lehrter Para. (0007), micro-voided film comprising, by weight, i) from about 20% to about 60% of high density polyethylene having a molecular weight of at least about 200,000; Para. (0012), The high density polyethylene typically has a molecular weight of at least about 500,000… the high density polyethylene has a melt index of less than 0.2 dg/min), and ii) from about 40% to about 80% of low aspect ratio filler having a mean particle size from about 1 to about 25 microns, wherein the weight ratio of the low aspect ratio filler to the polyethylene is at least about 0.7 (Lehrter Para. (0007), from about 40% to about 80% of low aspect ratio filler having a mean particle size from about 1 to about 25 microns, wherein the weight ratio of the low aspect ratio filler to the polyethylene is at least about 0. 7), said film having a having a thickness of from about 0.1 to about 20 mils and a void fraction of from 0.60 to about 0.75 and a density of from about 0.40 to about 0.70 g/cm3 wherein the voids are in the interior of the film (Lehrter Para. (0007), said film having a having a thickness of from about 10 to about 75 microns and a void fraction of from about 0.60 to about 0.75; Para. (0018), the films have a relatively low density, typically from about 0.40 to about 0.70 g/cmA3; Claim 1, the voids are in the interior of the film) for the purpose of providing a composition with the desired properties including low extensibility, good flexural stiffness, die-cuttability, opacity, fold retention and printability (Lehrter Para. (0021)). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Adams to include the microvoided film in order to provide a composition with the desired properties including low extensibility, good flexural stiffness, die-cuttability, opacity, fold retention and printability as taught or suggested by Lehrter.
Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 2005/0037162) in view of Blok et al. (US 2011/0076506).
Adams does not disclose wherein the first layer comprises a first sub-layer and a second sub-layer, wherein each of the first sub-layer and the second sub-layer comprises calcium carbonate, and wherein the first sub-layer has a composition that is the same as or different from that of the second sub-layer. 
Blok is in the field of barrier films (Blok, Abstract) and teaches wherein the first layer comprises a first sublayer and a second sub-layer, wherein each of the first sub-layer and the second sub-layer comprises calcium carbonate, and wherein the first sub-layer has a composition that is the same as or different from that of the second sub-layer (Blok Para. [0005), multi-layer barrier film Para. (0052), layer 32 is comprised of a blend of high density polyethylene and calcium carbonate…layer 32 is comprised of three sub-layers 70, 72 and 74. The board-facing layer 70 is comprised of nylon, the second sub-layer 72 is a tie layer comprised of a suitable polymer, and the third sub-layer 74 is a polyolefin; see also Fig. 11 and Fig. 12) in order to provide heat resistance (Blok Para. (0052)). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Adams to include the sub-layers of Blok in order to provide heat resistance as taught or suggested by Blok. 
Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 2005/0037162) in view of WO2020/204984.
Adams does not specifically disclose wherein the second layer further comprises a compatibilizer.
WO2020/204984 discloses barrier films (abstract, Para. (009)) comprising a layer of EVOH (Para. (0009)) comprising a compatibilizer (Para. (042, 046, 055)) for the purpose of providing improved recycling (Para. (042, 046, 055)).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided a compatibilizer in the EVOH layer of Adams in order to provide improved recycling as taught or suggested by WO2020/204984.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
November 22, 2022